Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 3, 6-7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2003/0147519) in view of Alperovich et al. (2009/0011759) and further in view of Shah et al. (2008/0123830).
As to claim 3, Jain teaches a system comprising: a website ([0017] – the interface between the dynamic number user and the number server implemented in many ways such as a web page) including a first manual input interface for receiving a telephone number ([0022]), wherein a second manual input interface is operable to receive a request for a generation of a dynamic telephone number (Fig. 1, 2. Request Dynamic Number; [0017, 0019, 0025, 0054]), said dynamic telephone number is operable to be generated and associated with said telephone number (abstract, [0010, 0022, 0036]), a telephone call is operable to be received to said dynamic telephone number (Fig. 2; [0027, 0072]), and said telephone call to said dynamic telephone number associated to said telephone number is operable to be provided to said telephone number (Fig. 2; [0032, 0072]). Jain does not explicitly discuss dynamic telephone number is operable to be displayed by said website, a third manual input received by said website is operable to remove said association of said dynamic telephone number for said telephone number and associate a new dynamic telephone number for said telephone number and a fourth manual input received by said website is operable to change said telephone number to a second telephone number for said dynamic telephone number. However, Jain teaches the dynamic number user request the dynamic number through a web interface and simply clicks a box before placing the call ([0054]), hence it would have been obvious that the dynamic number displayed in order for the dynamic number user to click. Furthermore, Jain teaches the dynamic number user requests the dynamic number implemented using a web page (Fig. 1 and [0017]); the number server returns the dynamic number to the dynamic user (Fig. 1 and [0021]); and the dynamic number user provides the dynamic number to the customer (Fig. 1 and [0024]), hence it would have been obvious the dynamic telephone number presented on the web page then the dynamic telephone number is operable to be displayed by said website.
Alperovich teaches manual input received by said website is operable to remove said association of said dynamic telephone number for said telephone number ([0054] – if James no longer requires the temporary number, James can use the interface 34 to provide a release request authorizing that the temporary number be dissociated from James’ primary number) and associate a new dynamic telephone number for said telephone number ([0054] – James may request multiple temporary numbers and he may publish some of them and give out some of them privately while keeping his real or primary number private; Fig. 7 – flexible numbers).
Shah teaches associating the children’s number with a called number (dynamic telephone number) and thereafter any calls to the MDN line to the called number would be indicated as having originated from the children’s number ([0019]); change/edit or enter data in the table using the main MDN number in which the table is associated ([0031, 0035, Fig. 3). It would have obvious to change/edit or enter the telephone number to a second telephone number for the dynamic telephone number.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Alperovich and Shah into the teachings of Jain for the purpose of allowing user to remove the association of the dynamic telephone number in order to prevent a subsequent user to whom the number has been allocated from receiving calls that were intended for the dynamic telephone number user; and associating new dynamic telephone numbers in order for the dynamic telephone number user to publish some of them and give out some of them privately while keeping his/her real or primary number private; and allowing users to have flexibility to enter or change number associated with particular dynamic numbers in order for the users to leave home and change the home telephone number to cellular/mobile number.
As to claim 6, Jain teaches the system of claim 3 further comprising a dynamic telephone number provided for a pre-determined number of uses ([0022] – configuring parameters associated with the dynamic number: in terms of time, maximum number of calls…); it would have been obvious the same pre-determined number of uses would also apply for a second dynamic telephone number.
As to claim 7, Jain teaches the system of claim 3, wherein the telephone number is a mobile telephone number ([0003, 0077] – cellular telephone number).
As to claim 12, Jain teaches the system of claim 3, wherein a utilization of said dynamic telephone number includes a cost ([0022]).
As to claim 13, Jain does not explicitly discuss the system of claim 3, wherein a notification message is provided when said dynamic telephone number is called and said notification message includes a notification that said called dynamic telephone number is a dynamic telephone number. However, Jain teaches informing the customer that the dynamic telephone number is valid only for a limited time ([0076]). Informing customer obviously could be via Interactive Voice Response (IVR) interaction with the number server, via the Web, or some other method ([0025]) or via a message that the number is a dynamic telephone number that only valid for a limited time. It would have been obvious when inform or notify the customer that the dynamic telephone number is valid only for a limited time could also notify the customer that the called dynamic telephone number is a dynamic telephone number.

3.	Claims 4-5, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain, Alperovich, and Shah in view of Dotan et al. (2006/0177029).
As to claim 4, Jain, Alperovich, and Shah do not explicitly discuss the system of claim 3 wherein said website is a dating website.
Dotan teaches the website is a dating website in which users may be reluctant to distribute their telephone number and avoiding exposing their telephone number, the subscriber requests a temporary telephone number ([0066 - 0067]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Dotan into the teachings of Jain, Alperovich, and Shah for the purpose of allowing users who would like to participant in an activity such as an on line dating service in which users may be reluctant to distribute their telephone number and avoiding exposing their telephone number.
As to claims 5 and 10, Jain teaches the system of claim 3 further comprising a dynamic telephone number provided for a period of time ([0022] – lifetime of the dynamic number: in terms of time, maximum number of calls…); it would have been obvious the same period of time or lifetime would also apply for a second dynamic telephone number. Dotan teaches providing a second dynamic telephone number that is operable for a period of time ([0021]).

4.	Claims 8-9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain, Alperovich, and Shah in view of Lin (2006/0141981).
As to claims 8, 11, Jain teaches the dynamic number user may configure parameters associated with the dynamic number such as maximum cost for using the service ([0022]); and the network would need to see a valid original number which might also be used for billing ([0066]). Jain, Alperovich, and Shah do not explicitly discuss generation of said dynamic telephone number associated with a cost. It would have been obvious to incorporate the generation of dynamic telephone number cost for the purpose of compensating the services provided by the dynamic telephone number service.
Lin teaches short-lived IDs are marketed and charged per use basis or for on a flat fee ([0046]); requesting for a short-lived ID and generating short-lived ID (Fig. 6).
It would have obvious that just like any other services request, generating the dynamic telephone number will be billed.  It would have been obvious to incorporate the teachings of Lin into the teachings of Jain, Alperovich, and Shah for the purpose of compensating the services provided by the dating websites.
As to claim 9, Lin teaches memory 211 containing short-lived ID 221 (Fig. 2; [0024]).

5.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jain, Alperovich, and Shah in view of Veikkolainen (US Patent 7,822,838).
	As to claim 14, Jain teaches dynamic telephone number is operable to be generated and associated with said telephone number (abstract, [0010, 0022, 0036]), a telephone call is operable to be received to said dynamic telephone number (Fig. 2; [0027, 0072]), and said telephone call to said dynamic telephone number associated to said telephone number is operable to be provided to said telephone number (Fig. 2; [0032, 0072]). Jain, Alperovich, and Shah do not explicitly discuss the system of claim 3, wherein a notification message is provided when said dynamic telephone number is called and said notification message includes a notification that said called dynamic telephone number is a dynamic telephone number and a caller confirmation request is provided to confirm to continue the call to said dynamic telephone number. However, Jain teaches informing the customer that the dynamic telephone number is valid only for a limited time ([0076]). Informing customer obviously could be via Interactive Voice Response (IVR) interaction with the number server, via the Web, or some other method ([0025]) or via a message that the number is a dynamic telephone number that only valid for a limited time. It would have been obvious when inform or notify the customer that the dynamic telephone number is valid only for a limited time could also notify the customer that the called dynamic telephone number is a dynamic telephone number.
	Veikkolainen teaches the advice of charge concept comprises: invocation of the service (permanent and temporary invocation) and request confirmation from the user whether to proceed with the session setup or not (col. 6, lines 25-35).
	It would have been obvious to incorporate the teachings of Veikkolainen into the teachings of Jain, Alperovich, and Shah for the purpose of confirming whether or not the user would like to proceed with the call in order the provide appropriate charges information.
Response to Arguments
6.	Applicant’s arguments with respect to claims 3-14 have been considered but are moot in view of new ground(s) rejections.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is 571-272-7489.  The examiner can normally be reached on Monday - Thursday from 7:00 A.M. to 5:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652